Exhibit Execution Copy AMENDING AGREEMENT THIS AMENDING AGREEMENT (this “Agreement”) is made and entered into as ofJuly 28, 2008by and among OccuLogix, Inc., a Delaware corporation(“Parent”), OcuSense Acquireco, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and OcuSense, Inc., a Delaware corporation (the “Company”). W I T NE S S E T H: WHEREAS, the parties hereto have made and entered into that certain Agreement and Plan of Merger and Reorganization dated as of April 22, 2008 pursuant to which Parent will acquire the Company through the statutory merger of Merger Sub with and into the Company (the “Merger Agreement”). WHEREAS, since the date of the Merger Agreement, circumstances have arisen so as to cause the parties hereto to believe that it is in their respective best interests, and those of their respective stockholders, to amend the Merger Agreement as provided for herein. NOW, THEREFORE, in consideration of the foregoing premises, the mutual agreements and other covenants set forth herein, the mutual benefits to be gained by the performance thereof, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, the parties hereto hereby agree as follows: 1.
